                  IN THE UNITED STATES DISTRICT COUR             JAN 2 2 2020
                   FOR THE NORTHERN DISTRICT OS TEXA~
                         FORT WORTH DIVISION
                                                          CLERK, U.S. DlSTRlCT COURT
JIMMY DEMARET DONALD JR.,              §                   By
                                                                    Deputy
                                       §
                  Petitioner,          §
                                       §
v.                                     §          No.   4:19-CV-083-A
                                       §
LORIE DAVIS, Director,                 §
Texas Department of Criminal           §
Justice, Correctional                  §
Institutions Division,                 §
                                       §
                  Respondent.          §

                            MEMORANDUM OPINION
                                    and
                                   ORDER

      This is a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 filed by petitioner, Jimmy Demaret Donald Jr., a

state prisoner who was confined in the Correctional Institutions

Division of the Texas Department of Criminal Justice (TDCJ) at

the time the petition was filed,           against Lorie Davis, director of

that division, respondent. After having considered the pleadings

and relief sought by petitioner, the court has concluded that the

petition should be denied.

                           I. Procedural History

      In 2007 petitioner pleaded guilty pursuant to             a plea
agreement to burglary of a habitation in Tarrant County, Texas,

Case No. 1080135W, and was sentenced to 17 years' confinement.

(SHR04 1 5, doc. 18-7.) In May 2016, petitioner was released on


      1''SHR04u refers to the record of petitioner's habeas proceeding in WR-
26,714-04.
mandatory supervision, which was subsequently revoked in April

2018.    (Resp't's Answer 15, doc. 20.) This case involves TDCJ's

forfeiture of petitioner's previously accrued work-time credits

upon revocation of his supervised release.    (Pet. 6-7, doc. 1.) He

requests that TDCJ be required to permanently restore his

previously earned work time to his prison records.    (Pet. 7, doc.

1; Pet'r's Traverse 4, doc. 23.)

        Respondent has provided the affidavit of Charley Valdez, a

Program, Supervisor III for the TDCJ's Classification and Records

Department, providing the following time-credit information for

petitioner:

             Offender Donald was received into TDCJ custody on
        11/07/2007 from Tarrant County on two 17 -year
        sentences. Offender Donald was convicted by Criminal
        District Court Number One for the following:

                  Burg Habit, under Cause Number 1080135W.
                  Offender Donald was convicted for an
                  offense occurring on 08/17/2007, with
                  sentencing on 09/14/2007, and sentence
                  to begin on 08/17/2007.

                  Att Burg Habit, under Cause Number
                  1080138W. Offender Donald was convicted
                  for an offense occurring on 08/17/2007,
                  with sentencing on 09/14/2007, and
                  sentence to begin on 08/17/2007.

        Offender Donald was released from TDCJ custody to
    mandatory supervision on 05/17/2016.

             A pre-revocation arrest warrant was issued on
        09/09/2016 by the Parole Division and executed on
        09/09/2016 in Denton County.

         Offender Donald was convicted by the 16th District
    Court of Denton County and received a 4-year sentence

                                   2
     for the following:

               Burg Habit, under Cause Number
               217-997-16. Offender Donald was
               convicted for an offense occurring on
               09/09/2016, with sentencing on
               03/21/2016, and sentence to begin on
               09/09/2016.

          Offender Donald's mandatory supervision was
     revoked on 04/03/2018, and Offender Donald was
     transferred to TDCJ custody on 04/26/2018. Because the
     remaining portion of his sentence was greater than the
     amount of time from his release date to the date the
     warrant was issued, Offender Donald forfeited 3 months
     and 22 days of calendar street-time. He also forfeited
     any previously accrued good time. Offender Donald
     received jail credit from 09/09/2016 to the present.

          A Time Dispute Resolution Form was received from
     Offender Donald on 08/03/2018. On 08/24/2018, Offender
     Donald was advised: "4.26.18: RET'D FROM MS STATUS FROM
     DENTON CO W/NEW 4YR CONV. OOC 3M 22D. JAIL GT ALLOWED
     FROM 9/9/16 ONLY. Ll EFF 9/9/16. DENIED STREET TIME
     PURSUANT GOV CODE 508.283(C) MID POINT DATE OF 7/1/20
     NOT MET."

(Resp't's Answer Ex. 1, doc. 20.)

     Petitioner has notified the court of an address change, and

telephonic communication with TDCJ confirms that he was re-

released on parole in November 2019.   (Notice, doc. 24.) Thus, the

following discussion addresses his claims to the extent they have

not been rendered moot by his release.

                     II. Standard of Review

     A § 2254 habeas petition is governed by the heightened

standard of review provided for by the Anti-Terrorism and

Effective Death Penalty Act (AEDPA). 28 U.S.C.   §   2254. Under the

Act, a writ of habeas corpus should be granted only if a state

                                3
court arrives at a decision that is contrary to or an

unreasonable application of clearly established federal law as

determined by the United States Supreme Court or that is based on

an unreasonable determination of the facts in light of the record

before the state court.' 28 U.S.C. § 2254(d) (1)-(2); Harrington

v. Richter, 562 U.S. 86, 100-01 (2011).

      The statute also requires that federal courts give great

deference to a state court's factual findings. Hill v. Johnson,

210 F. 3d 481, 485 (5th Cir. 2000). Section 2254 (e) (1) provides

that a determination of a factual issue made by a state court

shall be presumed to be correct. A petitioner has the burden of

rebutting the presumption of correctness by clear and convincing

evidence. 28 U.S.C. § 2254 (e) (1); Miller-El v. Cockrell, 537 U.S.

322, 340   (2003); Williams v.     Taylor, 529 U.S. 362, 399 (2000).

      Further, when the Texas Court of Criminal Appeals denies a

federal claim in a state habeas-corpus application without

written opinion, a federal court may presume "that the state

court adjudicated the claim on the merits in the absence of any

indication or state-law procedural principles to the contraryn

and applied the correct "clearly established federal lawn in

making its decision. Johnson v Williams, 568 U.S. 289, 298

(2013); Richter, 562 U.S. at 99; Schaetzle v. Cockrell, 343 F.3d


      2Therefore, to the extent petitioner asserts a violation(s) of state law
or the state constitution, he fails to allege a cognizable basis for federal
habeas-corpus relief. Fuller v. Johnson, 158 F. 3d 903, 908 (5th Cir. 1998).

                                      4
440, 444   (5th Cir. 2004).

                              III. Discussion

     Petitioner acknowledges that his work-time credits were

forfeited as a result of the revocation of his supervised

release, however he tries to draw a distinction between "good

time" and "work time" on the basis that "work time" is something

earned and that the mandatory language in Texas Government Code    §

497.009 (Participation in Work Program Required") that a

"prisoner shall, will, or may receive pay for work" creates a

protected liberty interest in work time that should not be "taken

without notice and without due process of law."   (Pet'r's First

Am. Mem. 1-4, doc. 9.)

     Petitioner raised his claims in a state habeas-corpus

application, and a state magistrate judge found that, under the

law in effect at the time of petitioner's offense, TDCJ "may not

restore good time forfeited on a revocation" and concluded that

petitioner's work-time credits were properly forfeited as good-

time credits because his mandatory supervision was revoked.

(SHR04 53, doc. 18-7 (emphasis in original).) The trial court

adopted the actions of the magistrate and the Texas Court of

Criminal Appeals denied the application without written order.

(Id. at 57; Action Taken, doc. 18-6.) Petitioner fails to present

clear and convincing evidence to rebut the state court's factual

findings; thus, this court must defer to those findings. Having


                                     5
done so, petitioner fails to demonstrate that the state courts'

determination is contrary to, or an unreasonable application of,

federal law.

     To the extent petitioner asserts a violation of his due

process rights, the claim is meritless. There is no federal

constitutional right to restoration of time credits forfeited

when a prisoner's administrative release is revoked. And, as a

matter of state law, work-time credits are to be treated as good-

time credits, which are considered a "privilege and not a right.u

See TEX. Gov'T CODE ANN. §498.003(a),   (d)   (West 2012). Texas case

law has clarified that "good-time is not a vested right, but

rather is a privilege which may be forfeited .         . by violating

the guidelines of a conditional release program.u Ex parte

Henderson, 645 S.W.2d 469, 472    (Tex. Crim. App. 1983). Thus,

state law does not create a protected liberty interest in the

restoration of forfeited good-time credits. Hallmark v. Johnson,

118 F. 3d 1073, 1079-80 (5th Cir. 1997).

     Petitioner's ex-post-facto claim is equally without merit.

At all relevant times, Texas law has specifically recognized that

good-time credits apply only to an inmate's eligibility for

parole or mandatory supervision, and not to the length of his

sentence. See TEx. Gov'T CODE ANN. § 498.003 (a)   (West 2012).

Because good-time credit has no effect on the length of the

sentence imposed, an inmate's punishment is not increased by the


                                   6
forfeiture of previously earned good time credits. See Hallmark,

118 F.3d at 1077; Ex parte Hallmark,                 883 S.W.2d 672, 674   (Tex.

Crim. App. 1994). Further, since 1995 Texas Government Code                   §

498.004(b) has expressly provided for automatic forfeiture of

previously earned good time upon revocation of mandatory

supervision or parole. See Act of May 25, 1995, 74th Leg., R.S.,

ch. 321,    §   1. 049, 1995 Tex. Gen. Laws 918, 2784           (currently TEX.

Gov'T CooEANN.    §   498.004   (West 2012)). Consequently, there was

indeed fair warning of the forfeiture of good-time credits and

the consequences thereof.

     For the reasons discussed herein,

     It is ORDERED that petitioner's petition for a writ of

habeas corpus pursuant to 28 U.S.C.              §   2254 be, and is hereby,

denied.    It is further ORDERED that a certificate of appealability

be, and is hereby, denied.

     SIGNED January __2_c_c,...,_'~
                                __ , 2 0 2 0 .




                                                                    JUDGE




                                        7
